The State of TexasAppellee




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 19, 2014

                                    No. 04-13-00571-CR

                                     Fernando LOPEZ,
                                         Appellant

                                              v.

                                   The STATE of Texas,
                                         Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 12-1791-CR
                          Honorable William Old, Judge Presiding

                                       ORDER
             Appellant’s brief was originally due January 3, 2014; however the court has
      granted appellant extensions until February 18 to file the brief. Appellant requests an
      addition seven days to file the brief. We grant the motion and order appellant’s brief due
      February 25, 2014. Counsel is advised that no further extensions of time will be granted
      absent a showing of extraordinary circumstances. Any request for a further extension of
      time must (1) show extraordinary circumstances, (2) advise the court of the efforts
      counsel has expended in preparing the brief, and (3) provide the court reasonable
      assurance that the brief will be completed and filed by the requested extended deadline.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of February, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court